NO. 07-10-0511-CR
	
	IN THE COURT OF APPEALS

	FOR THE SEVENTH DISTRICT OF TEXAS

	AT AMARILLO

	PANEL B

	JANUARY 19, 2011
	______________________________

	KEITH RAY MILLER,

Appellant

	V.

	THE STATE OF TEXAS,

Appellee
	_________________________________

	FROM THE 100th DISTRICT COURT OF CARSON COUNTY;

	NO. 3979; HON. STUART MESSER, PRESIDING
	_______________________________

	Abatement and Remand
	_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
Appellant Keith Ray Miller appeals his conviction for possession of marijuana.  The clerks record was filed on December 20, 2010.  The reporters record was due on December 13, 2010.  On January 18, 2011, the court reporter filed a request for extension of time to file the reporter's record, stating that she has not received a notice of appeal or a written designation for the record from appellant's counsel.  In addition, the trial judge received a letter from appellant's counsel stating that appellant does not wish to appeal.
Accordingly, we abate this appeal and remand the cause to the 100th District Court of Carson County (trial court) to determine the following issues:
1.  whether appellant desires to prosecute the appeal; 
    	2.  whether appellant is indigent;
 	3.  whether the appellant is entitled to a free appellate record due to his indigency;

	4.  when the reporter's record can reasonably be filed (given the length of trial and size of the record) in a manner that does not unduly delay the prosecution if this appeal.


The trial court shall 1) issue such orders it deems necessary to address those issues, 2) execute findings of fact and conclusions of law addressing the foregoing issues, and 3) cause to be developed a supplemental clerks record containing its findings of fact and conclusions of law and all orders it may issue as a result of its hearing in this matter.  Additionally, the district court shall then cause the supplemental record to be filed with the clerk of this court on or before February 17, 2011. Should further time be needed by the trial court to perform these tasks, then same must be requested before February 17, 2011.
It is so ordered.
Per Curiam

Do not publish.